Appeal a judgment April 12, 2010 in Albany County, which dismissed petitioner’s application, in a proceeding pursuant to CPLR article 78, to review a determination of respondent denying petitioner’s request for parole release.
In 1982, petitioner was convicted of murder in the second degree and criminal possession of a weapon in the fourth degree, and was sentenced to an aggregate term of 20 years to life in prison. In July 2008, he made his fifth appearance before respondent seeking to be released to parole supervision. His request was denied and, when he did not receive a response to his administrative appeal within four months, he commenced this CPLR article 78 proceeding. Following service of respondent’s answer, Supreme Court dismissed the petition and this appeal ensued.
This Court has been advised that, since the commencement of this CPLR article 78 proceeding, petitioner has reappeared before respondent and his request for parole release has again been denied. In view of this, the appeal is now moot and must be dismissed (see Matter of Agosta v Alexander, 67 AD3d 1086 [2009]; Matter of Rivers v Alexander, 67 AD3d 1086,1087 [2009], lv dismissed 14 NY3d 836 [2010]). Under the circumstances presented, we do not find that this matter comes within the exception to the mootness doctrine (see Matter of Dobranski v Alexander, 69 AD3d 1091, 1091 [2010]).
Rose, J.E, Lahtinen, Malone Jr., Garry and Egan Jr., JJ., concur. Ordered that the appeal is dismissed, as moot, without costs.